Citation Nr: 1004048	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for a gastrointestinal disorder, 
small lactose intolerance versus irritable bowel syndrome, 
manifested by diarrhea, from March 30, 2007?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to 
November 2005, and for more than 20 years in the reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted entitlement to service connection for a 
gastrointestinal disorder, small lactose intolerance versus 
irritable bowel syndrome, manifested by diarrhea, and 
assigned a noncompensable evaluation, effective March 30, 
2007.


FINDING OF FACT

The appellant's gastrointestinal disorder is manifested by 
moderate symptoms with frequent episodes of bowel disturbance 
with abdominal distress, but is not manifested by severe 
episodes of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
a gastrointestinal disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for a 
gastrointestinal disorder, small lactose intolerance versus 
irritable bowel syndrome, manifested by diarrhea, has been 
granted, and an initial rating and effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
private medical records identified by the Veteran, and 
providing the Veteran with a VA examination.  Additionally, 
the Veteran had a video conference hearing before the 
undersigned in October 2009.
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues he warrants a compensable evaluation for 
his gastrointestinal disorder.  In his notice of 
disagreement, received in November 2008, he stated he had 
multiple episodes of bowel distress with abdominal distress 
daily.  At the October 2009 hearing before the undersigned, 
the Veteran testified that he was treating his irritable 
bowel syndrome with Metamucil.  The Veteran stated he had 
urgency situations involving diarrhea approximately three 
times per week and that he moved his bowels three to four 
times a day.  He described his stools having different 
consistencies, watery versus firmer.  He added that he 
alternated between having diarrhea and constipation.  The 
Veteran stated that about three times per month he had an 
accident when he was unable to get to a toilet in time before 
having a bowel movement.  He described having cramping 
sensations with sharp pain.  He denied reflux symptoms, a 
swallowing problem, and nausea.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
The Veteran's appeal for a higher rating for his 
gastrointestinal disorder stems from the rating decision that 
granted service connection and assigned the initial 
noncompensable rating.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings") and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time service connection is awarded 
until a final decision is made.  Id. 

The RO has rated the Veteran's gastrointestinal disorder by 
analogy to irritable colon syndrome.  Under Diagnostic Code 
7319, a 10 percent rating is warranted for moderate symptoms 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating and is 
warranted for severe episodes of diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for the gastrointestinal disorder.  The 
Veteran has described having to move his bowels three to four 
times a day with varying consistency.  He reported that prior 
to the onset of the gastrointestinal symptoms in service, he 
moved his bowels twice a day.  He has also described having 
approximately three episodes a month when he had diarrhea and 
was not being able to make it to the toilet.  The Veteran has 
reported having periods of constipation.  Finally, the 
Veteran has described having abdominal distress on a regular 
basis.  In light of the foregoing, the Board finds that the 
overall disability picture warrants a 10 percent evaluation 
under Diagnostic Code 7319.  The evidence shows that this 
level of disability has been present since the date service 
connection was granted.  Accordingly, an initial disability 
rating of 10 percent is granted for the Veteran's 
gastrointestinal disorder.

The Board finds, however, that an initial evaluation in 
excess of 10 percent is not warranted.  At the March 2008 VA 
examination, the Veteran denied any cramping or weight loss.  
In a December 2008 VA treatment record, the examiner noted 
that the Veteran's irritable bowel syndrome was stable on 
Metamucil and an exercise program.  The examiner also noted 
that the Veteran's weight was the highest it had been in two 
years (it was 10 pounds higher than at the March 2008 
examination).  At the February 2009 VA examination, the 
Veteran stated that he would have one to two episodes of 
diarrhea a day, at which time he would have abdominal pain 
and cramping.  His weight at the time of this examination was 
the same as it was in December 2008, establishing no weight 
loss.  At the October 2009 hearing, the Veteran testified 
that the sense of urgency with diarrhea occurred 
approximately three times per week.  These reports of 
symptoms are not evidence of constant abdominal stress.  At 
the October 2009 hearing, the Veteran complained of having 
cramping but denied other symptoms such as reflux, problems 
with swallowing, and nausea.  While the Veteran reported 
"daily" abdominal distress in the November 2008 notice of 
disagreement, the Board does not find that such report 
equates to a finding of constant abdominal distress 
particularly when his statement is read in light of what he 
has reported to clinicians throughout the appeal period, 
including at the October 2009 hearing.  The Veteran's 
symptoms are no more than moderate in degree.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that the Veteran's service-connected gastrointestinal 
disorder has caused a marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated any hospitalization, or otherwise 
renders impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his disability 
at any time during the pendency of his appeal.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected anxiety disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In determining that an initial evaluation in excess of 
10 percent is not warranted, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v.. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of a compensable evaluation, this rule 
does not apply, and the claim must be denied.


ORDER

An initial evaluation of 10 percent, but no higher, for 
gastrointestinal disorder, small lactose intolerance versus 
irritable bowel syndrome, manifested by diarrhea, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


